ACCEPTED
                                                                                                                                                       03-13-00619-CV
                                                                                                                                                               8058385
                                                                                                                                            THIRD COURT OF APPEALS
                                                                                                                                                       AUSTIN, TEXAS
                                                                                                                                                  12/2/2015 4:14:41 PM
                                                                                                                                                     JEFFREY D. KYLE
                                                                                                                                                                CLERK




                                                                                                                       RECEIVED IN
                                                                                                                  3rd COURT OF APPEALS
                                                                                                                      AUSTIN, TEXAS
                                                          December 2, 2015                                        12/2/2015 4:14:41 PM
                                                                                                                    JEFFREY D. KYLE
                                                                                                                          Clerk
Via Electronic Filing
Jeffrey D. Kyle
Clerk of the Court
Third Court of Appeals
Price Daniel Sr. Building
209 West 14th St., Room 101
Austin, Texas 78701

Re:     Argonaut Insurance Company and Argonaut Great Central Insurance Company v. Susan
        Combs, Comptroller of Public Accounts of the State of Texas, and Greg Abbott, Attorney
        General of the State of Texas; 03-13-00619-CV; in the Court of Appeals, Third Judicial
        District, Austin, Texas

Dear Mr. Kyle:

        Regarding the above case, I will be out of the office on vacation beginning Friday,

December 18, 2015 and returning to the office Monday, January 4, 2016. Accordingly, I would

appreciate it if you would not schedule anything relating to this case during the days that I’m out

of the office.

                                                                   Very truly yours,

                                                                   /s/Shannon M. Ryman
                                                                   SHANNON M. RYMAN
                                                                   Assistant Attorney General
                                                                   Texas State Bar No. 24089705
                                                                   Tax Division
                                                                   P.O. Box 12548
                                                                   Austin, Texas 78711-2548
                                                                   Telephone: (512) 475-4866
                                                                   Facsimile: (512) 478-4013
                                                                   Email: Shannon.ryman@texasattorneygeneral.gov

cc:     Jonathan D. Pauerstein (Via E-Serve)




         P os t Of fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt or n eygen era l. gov